Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance after his urine twice tested positive for the presence of opiates. Contrary to petitioner’s contention, the misbehavior report, two positive test results and testimony at the hearing provide substantial evidence to support the determination of guilt (see Matter of Madison v Selsky, 2 AD3d 934 [2003]). Testimony from both the syva representative and correction facility pharmacist refuted petitioner’s claim that the ingredients found in the cough medicine he was taking would cause a false positive for opiates (see id.; Matter of Lorino v Murphy, 309 AD2d 1037, 1038 [2003]). Furthermore, we find no error in denying petitioner’s request to call various witnesses, as the record establishes that their testimony would have been redundant or irrelevant (see Matter of Madison v Selsky, supra at 934; Matter of Herring v Goord, 300 AD2d 724, 725 [2002], lv denied 99 NY2d 510 [2003]). Finally, we are unpersuaded by petitioner’s assertion that the request for urinalysis form ordering petitioner to submit a urine sample was not properly authorized.
Mercure, J.P., Crew III, Mugglin, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.